Citation Nr: 0839760	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-13 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hip fracture, to include as secondary to the veteran's 
service-connected left knee disability.

2.  Entitlement to a temporary total disability rating for 
convalescence following an open reduction and internal 
fixation of the right hip.

3.  Entitlement to a disability rating in excess of 10 
percent for ligament laxity, left knee.

4.  Entitlement to a disability rating in excess of 10 
percent for degenerative arthritis, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  At that time, service connection for a right 
hip fracture, secondary to the veteran's left knee 
disabilities, was denied.  The RO also denied the veteran's 
claim to a temporary total disability rating for 
convalescence due to a right hip fracture based on the denial 
of secondary service connection, as well as disability 
ratings in excess of 10 percent for ligament laxity, left 
knee, and degenerative arthritis, left knee.  The veteran's 
file has since been transferred to the RO in Sioux Falls, 
South Dakota.

The Board notes that the veteran requested a Board hearing in 
April 2006.  However, he withdrew that request in January 
2008.  The veteran was afforded an RO hearing in January 
2008, and a copy of the transcript has been associated with 
the file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's right hip fracture is secondary to his 
service-connected left knee disabilities, or the result of a 
disease or injury in service.

2.  The veteran was not service connected for a right hip 
fracture at the time of his July 2005 surgery, or the period 
of convalescence following that surgery.

3.  On January 29, 2008, prior to the promulgation of a 
decision in the appeal, the RO received notification from the 
appellant that he desired to withdrawal his appeal for 
entitlement a rating in excess of 10 percent for ligament 
laxity, left knee.

4.  On January 29, 2008, prior to the promulgation of a 
decision in the appeal, the RO received notification from the 
appellant that he desired to withdrawal his appeal for 
entitlement a rating in excess of 10 percent for degenerative 
arthritis, left knee.


CONCLUSIONS OF LAW

1.  A right hip fracture did not result from the veteran's 
service-connected left knee disabilities, and was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2008).

2.  The criteria for a temporary total rating due to 
treatment for a service-connected disability requiring 
convalescence have not been met.  38 U.S.C.A. §§ 5107, 7104 
(West 2002);  38 C.F.R. § 4.30 (2008).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met for entitlement to a rating in 
excess of 10 percent for ligament laxity, left knee.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).


4.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met for entitlement to a rating in 
excess of 10 percent for degenerative arthritis, left knee.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims of entitlement to 
service connection for a right hip fracture, as well as 
entitlement to a temporary total disability rating for 
convalescence due to a right hip fracture, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to the initial adjudication of the veteran's claim, a 
letter dated in August 2005 satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Board notes 
that  38 C.F.R. § 3.159 was recently revised, effective as of 
May 30, 2008, and several portions of the revisions are 
pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  
Despite this change in the regulation, the aforementioned 
notice letter informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims and to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  

A September 2007 letter informed the veteran of the manner in 
which VA assigns initial ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board recognizes that complete VCAA notice was not 
provided until after the initial unfavorable AOJ decision.  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the September 2007 
notice was provided to the veteran, the claim was 
readjudicated in a May 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of her increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The veteran 
was afforded a VA examination in December 2007 to obtain an 
opinion as to whether his hip injury was a result of his 
service-connected knee disabilities.  The December 2007 VA 
examination report is thorough and supported by the record.  
The examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Entitlement to service connection for a right hip 
fracture

In this case, the veteran claims that, in July 2005, his 
service-connected left knee gave way, causing him to fall and 
fracture his right hip.  See Personal Hearing Before the 
Regional Office Hearing Officer, January 29, 2008.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

At the outset, the Board notes that the veteran was diagnosed 
with a right hip fracture following a fall.  See VA 
examination report, September, 2005.  Thus, element (1) of 
Hickson has been satisfied.

Turning to the question of in-service disease or injury, the 
Board notes that the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of a 
right hip fracture.  There is also no evidence that relates 
his right hip disability to service.  The second and third 
elements of Hickson have therefore not been met.  The veteran 
does not contend otherwise.  Rather, he has consistently 
argued that his right hip fracture is the result of his left 
knee disabilities.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  Again, there is ample evidence that the veteran 
suffered a fracture of the right hip in July 2005.  The 
veteran is also service connected for degenerative joint 
disease of the left knee with laxity.  Elements (1) and (2) 
of the Wallin have clearly been met.  The outstanding 
question therefore is whether there is medical evidence 
establishing a nexus between the veteran's service connected 
left knee disability and his right hip disability.  

At the time of the veteran's right hip injury in July 2005, a 
series of outpatient treatment reports chronicled the 
veteran's medical progress, as well as his report of the 
incident.  A report from July 16, 2005 noted that the veteran 
fell the day before, striking an uneven piece of concrete and 
was unable to subsequently bear weight on his right leg.  An 
additional note from that day reported that the veteran fell 
down on concrete, while another noted that, when attempting 
to carry groceries into his home, the veteran stepped back to 
allow room for the screen door to open, missed a step, and 
fell to the ground.  An additional report from that day noted 
a history of falls and a diagnosis of a right 
intertrochanteric fracture.  The VA reports from this time 
period do not contain a report by the veteran in which he 
stated that his service-connected knee disabilities were the 
cause of his fall.

In conjunction with his appeal, the veteran was afforded a VA 
examination for compensation purposes in December 2007.  At 
that time, the examiner noted a review of the records, and he 
indicated that the veteran had degenerative joint disease of 
the left knee.  Following a review of the veteran's medical 
records, the examiner also noted problems with dizziness and 
lightheadedness, and a history of falling approximately once 
per week.  Following an examination, the examiner opined that 
it was not as likely as not that the veteran's right hip 
injury and subsequent surgery was the result of his service-
connected left knee disabilities.  Instead, the examiner 
stated that the veteran's medical records included a notation 
that he became dizzy and fell, and that there was no 
indication in the veteran's medical records that the left 
knee was the cause of his fall.  In contrast, the examiner 
pointed to the VA outpatient records which noted that the 
veteran fell due to missing a step when carrying groceries.

A January 2008 VA treatment report provided a positive 
etiological nexus, linking the veteran's fall and subsequent 
injury to his service-connected knee disabilities.  The 
examiner stated that, two years prior to meeting the veteran, 
the veteran reported to the VA hospital with the inability to 
ambulate.  The examiner opined that it was not only possible, 
but probable, that the veteran's left knee arthritis led to 
weakness in that area which in turn was the proximal cause of 
his fall which in turn led to the hip fracture.

The veteran was afforded an RO hearing in January 2008.  At 
that time, the veteran testified that he missed a step while 
carrying in groceries prior to his fall in July 2005.  He 
later testified that his knee gave out at the time of the 
incident, and also noted that he told the VA examiner that 
his knee gave out when he reported the following day.  The 
statements made by the veteran at his January 2008 personal 
hearing, and in conjunction with his appeal, are inconsistent 
with the above referenced treatment records.  Again, those 
records indicate that the veteran reported to his treating 
physician that his fall was caused by him missing a step 
while trying to negotiate of the opening of a door while 
carrying groceries.  Those records do not link the fall to a 
failure of the left knee.  The Board therefore ascribes 
little value to the more recent history of injury described 
by the veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).

As to the medical opinions provided, the Board notes that, 
when faced with conflicting medical opinions, the Board must 
weigh the credibility and probative value of the each 
opinion, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)).  The Board must account for evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Although the January 2008 VA examiner opined that it was more 
likely than not that the veteran's fall, and subsequent hip 
fracture, was the result of his service-connected knee 
disabilities, and a rationale for this opinion was provided, 
the medical history may have been based on the veteran's 
personal history, as opposed to a review of the veteran's 
claims file.  A review of the file was not noted, and certain 
aspects of the veteran's medical history were reported 
incorrectly (such as the reported fracture of the veteran's 
left hip as opposed to his right). 

In the recent case of Coburn v. Nicholson, 19 Vet. App. 427 
(2006), the Court pointed out that reliance on a veteran's 
statements renders a medical report incredible only if the 
Board rejects the statements of the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005), (citing Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992), for the proposition 
that Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran); see also Reonal v. Brown, 5 Vet. App. 
458, 460 (1993) (finding Board may reject medical opinion 
based on facts provided by the veteran previously found to be 
inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(finding Board is not bound to accept uncorroborated account 
of veteran's medical history but must assess the credibility 
and weight of the evidence provided by the veteran).  As 
noted above, the Board rejected the veteran's assertion that 
his left knee gave out on the day that he fell and fractured 
his right hip since there is no competent medical evidence 
corroborating this history.  The Board has already explained 
why the history given by the veteran is not credible and 
therefore of no probative value.  Therefore, any medical 
opinion based on the inaccurate history given by the veteran, 
which the Board has explained was not credible, is of no 
probative value.

In contrast, the December 2007 VA opinion demonstrated a 
thorough review of the claims file, and included an in-depth 
rationale for the negative etiological opinion.  Further, 
prior medical evidence was thoroughly reviewed and discussed.  
Therefore, the Board has assigned more probative weight to 
the December 2007 opinion.





Aside from the January 2008 VA report, the only additional 
evidence in support of an etiological nexus between the 
veteran's current left knee disabilities, and his fractured 
right hip, has come from the veteran himself.  The veteran 
can attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno.

Further, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  See 
Colvin.  

As such, the Board attaches the most probative value to the 
VA opinion dated in December 2007.  This opinion was well-
reasoned, detailed, and consistent with other evidence of 
record, including prior VA outpatient reports, and included a 
review of the claims file.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.)  The VA 
examiner examined the veteran, reviewed the claims file, 
discussed pertinent medical findings, and described the 
opinion in detail.  The examiner specifically addressed the 
prior evidence of record.  The opinion is consistent with the 
documentary record as set forth above.  

In sum, the most competent evidence does not establish that 
the veteran's post-operative right hip fracture is secondary 
to his current left knee disabilities, or the direct result 
of his period of service.  Instead, the most probative 
evidence establishes that the veteran's right hip fracture is 
not etiologically related to service, as supported by the 
documentary record, or the result of his service-connected 
knee disabilities.  Despite the veteran's contentions that 
his left knee gave out due to his left knee disabilities, 
resulting in his right hip fracture, as well as the positive 
etiological opinion of the January 2008 VA examiner, the 
probative evidence weighs against service connection at this 
time.  

Accordingly, the Board finds that the most probative evidence 
of record establishes that the veteran's post-operative right 
hip fracture is not related to the veteran's period of 
service, nor is it secondary to the veteran's service-
connected disabilities to include ligament laxity and 
degenerative arthritis of the left knee.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

III.  Entitlement to a temporary total disability rating for 
convalescence due to a right hip fracture.

In July 2005, the veteran underwent surgery for a fractured 
right hip.  In July 2005, he submitted a request for a 
temporary total evaluation pursuant to 38 C.F.R. § 4.30 based 
on a period of convalescence following surgery.  See 38 
C.F.R. § 4.30(a) (2008).  Under the applicable criteria of 38 
C.F.R. § 4.30, a temporary total disability rating will be 
assigned, effective from the date of a hospital admission and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge, if 
the hospital treatment of a service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  Id.

The veteran is not service connected for the residuals of a 
fractured right hip.  Service connection for a fractured 
right hip has been denied by the Board in this rating 
decision.  Because the veteran was not service connected for 
a fractured right hip in July 2005, when the veteran 
underwent surgery for his right hip, he cannot receive 
compensation under § 4.30 for the period of convalescence 
that resulted.  In other words, as the veteran did not meet 
an essential legal requirement under the governing 
regulation--that the treatment in question must have been for 
a service-connected disability-- he has not presented a claim 
upon which relief can be granted.  In Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994), the Court held that, in a case 
where, as here, the law is dispositive of the claim, then the 
claim must, as a matter of law, be denied because of the 
absence of legal merit or lack of entitlement under the law.  
The appeal is accordingly denied.  

IV.  Entitlement to increased ratings for ligament laxity and 
degenerative arthritis, left knee 

An appeal consists of a timely-filed NOD in writing, and 
after a Statement of the Case has been furnished, a timely 
filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2008).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(b) (2008).

The record reflects that the veteran perfected an appeal of a 
December 2005 rating decision that denied, inter alia, 
entitlement to ratings in excess of 10 percent for ligament 
laxity, left knee, and degenerative arthritis, left knee.  
Thereafter, the veteran indicated, via a written, signed 
statement received January 29, 2008, that he wished to 
withdraw his appeals for increased evaluations of his knee 
disabilities.  The Board finds that this document qualifies 
as a valid withdrawal of entitlement to ratings in excess of 
10 percent for ligament laxity, left knee, and degenerative 
arthritis, left knee.  See 38 C.F.R. § 20.204.

In light of the veteran's withdrawal of this appeal, there 
remains no allegation of error of fact or law for appellate 
consideration.  Accordingly, these matters will be dismissed.


ORDER

Entitlement to service connection for residuals of a right 
hip fracture, to include as secondary to the veteran's 
service-connected left knee disability, is denied.

Entitlement to a temporary total disability rating for 
convalescence following an open reduction and internal 
fixation of the right hip is denied.

The appeal of the denial for a disability rating in excess of 
10 percent for ligament laxity, left knee, is dismissed.

The appeal of the denial for a disability rating in excess of 
10 percent for degenerative arthritis, left knee, is 
dismissed.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


